Exhibit 10.2
 
DEBENTURE AMENDMENT AND EXCHANGE AGREEMENT
 
DEBENTURE AMENDMENT AND EXCHANGE AGREEMENT (this “Agreement”), dated as of April
10, 2009, by and among CYBRA CORPORATION, a New York corporation, with offices
at One Executive Boulevard, Yonkers, New York 10701 (the “Company”), and the
Person or Persons whose name(s) and address(es) are set forth on the Signature
Page hereof (the “Holder”).


RECITALS
 
The Holder is a holder of (i) the Company’s 8% Convertible Debentures due April
10, 2009 (the “Debentures”) in the aggregate principal amount set forth on the
Signature Page of this Agreement (the “Outstanding Principal”), and (ii) Class B
Warrants to purchase the number of shares of common stock, $.001 par value per
share, of the Company (the “Common Stock”) set forth on the Signature Page
hereof (the “Class B Warrants”).  In addition, interest through April 10, 2009
in the amount set forth on the Signature Page of this Agreement (the
“Outstanding Interest”) is accrued and unpaid under the Debentures.  The
Outstanding Principal and the Outstanding Interest are referred to together in
this Agreement as the “Outstanding Indebtedness”, and the Debentures and the
Class B Warrants are referred to collectively in this Agreement as the
“Outstanding Securities”.


The Holder has agreed to exchange the Outstanding Indebtedness and Outstanding
Securities for (i) an Amended and Restated 8% Convertible Debenture
substantially in the form of Exhibit A annexed hereto (the “Amended Debenture”),
having a principal amount equal to the principal amount of the Holder’s
Debenture, (ii) a number of shares of Common Stock equal to the Outstanding
Interest divided by $0.50 (the “Exchange Common Shares”), and (iii) new Class B
Warrants, substantially in the form of Exhibit B hereto, having (A) the right to
purchase 112% of the shares of Common Stock that the Holder had the right to
purchase under the original Class B Warrants, (B) an exercise price equal to
$1.30 per share, and (C) an expiration date of April 10, 2013, but otherwise
having the same terms as the original Class B Warrants (the “New Class B
Warrants”).  The Amended Debenture, the Exchange Common Shares and the New Class
B Warrants are referred to herein as the “Exchange Securities”.  In addition,
the Company has offered to issue to the Holder new Class C Warrants having the
same terms as the Class A Warrants issued to the Holder in connection with the
Debentures (the “New Class C Warrants”) if the Holder exercises such Class A
Warrants at a reduced exercise price of $0.60 per share at any time during the
thirty-day period following the date hereof.  The Company has agreed to issue
the Exchange Securities to the Holder in exchange for the Outstanding
Indebtedness and the Outstanding Securities, and to issue the New Class C
Warrants, all on the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
 
 
1

--------------------------------------------------------------------------------

 

 
1.            Exchange of Securities.


Concurrently with the execution and delivery of this Agreement, the Holder is
delivering the Debentures and the Class B Warrants to the Company, and the
Company is delivering to the Holder (i) the Amended Debenture, (ii) a
certificate representing the Exchange Common Shares, and (iii) the New Class B
Warrants.  The Holder and the Company each hereby acknowledges receipt of the
documents delivered to it.


2.           Representations and Warranties of the Holder.


The Holder represents and warrants to the Company as follows:


(a) The Holder, if other than a natural person, is an entity duly organized,
validly existing and in good standing under the laws of the state or other
jurisdiction of its incorporation or formation.  The Holder has the corporate,
partnership or other power and authority under applicable law to execute and
deliver this Agreement and consummate the transactions contemplated hereby, and
has all necessary authority to execute, deliver and perform its obligations
under this Agreement and consummate the transactions contemplated hereby.  The
Holder has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the transactions contemplated hereby.  The
Holder, if a natural person, is an individual residing at that location set
forth on the signature page hereof, with competence and authority under
applicable law to execute and deliver, and to perform the Holder’s obligations
under, this Agreement and consummate the transactions contemplated hereby.


(b) This Agreement has been duly executed and delivered by the Holder and
constitutes a legal, valid and binding obligation of the Holder, enforceable
against the Holder in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether enforceability is considered
in a proceeding at law or in equity.


(c) The execution and delivery by the Holder of this Agreement, the consummation
of the transactions contemplated hereby, and the compliance by the Holder with
the terms and provisions hereof, will not result in a default under (or give any
other party the right, with the giving of notice or the passage of time (or
both), to declare a default or accelerate any obligation under) or violate any
charter or similar documents of the Holder, if other than a natural person, or
any contract or agreement to which the Holder is a party or by which it or any
of its properties or assets are bound, or violate any requirements of law, rule
or order applicable to the Holder, other than such violations or defaults which,
individually and in the aggregate do not and will not have a material adverse
effect on the Holder.


(d) No consents, filings, authorizations or actions of any governmental
authority are required for the Holder’s execution, delivery and performance of
this Agreement.  No consent, approval, waiver or other action by any person
under any contract or agreement to which the Holder is a party or by which the
Holder or any of its properties or assets are bound is required or necessary for
the execution, delivery and performance by the Holder of this Agreement and the
consummation of the transactions contemplated hereby.
 
 
 
2

--------------------------------------------------------------------------------

 

 
(e) The Holder is the sole beneficial and record owner of the Outstanding
Securities, free and clear of any liens, claims, or encumbrances and other
restrictions of any kind.  The Holder has not sold or otherwise disposed of, or
granted any options or rights to purchase, and the Holder has not entered into
any agreement obligating the Holder to sell or otherwise dispose of, or to grant
options or rights to purchase or otherwise acquire, any of Outstanding
Securities, except to the Company hereunder.


(f) The Holder is acquiring the Exchange Securities hereunder and, if
applicable, the New Class C Warrants for its own account and with no present
intention of distributing or selling such Exchange Securities or the New Class C
Warrants, and no one other than the Holder has any beneficial interest in such
Exchange Securities or New Class C Warrants.  The Holder understands that the
issuance by the Company of the Exchange Securities being acquired by the Holder
hereunder and, if applicable, the New Class C Warrants have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), by reason
of their contemplated issuance in transactions exempt from the registration and
prospectus delivery requirements of the Securities Act pursuant to Sections
3(a)(9) and 4(2) thereof and the Rules and Regulations promulgated thereunder,
and that the reliance of the Company on such exemption from registration is
predicated in part on the representations and warranties of the Holder set forth
herein.  The Holder acknowledges that its ability to transfer the Exchange
Securities and the New Class C Warrants is subject to certain restrictions as
set forth in Section 6 of this Agreement.


(g) The Holder is an “Accredited Investor” as such term is defined in Rule
501(a) of Regulation D under the Securities Act (a copy of which has been
provided to the Holder), and has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
investment to be made by it hereunder.


(h) The Holder has received from the Company, and has reviewed, such information
as the Holder considers necessary or appropriate to evaluate the risks and
merits of an investment in the Exchange Securities, including, without
limitation, the Company’s 2008 Annual Report on Form 10-K and the risk factors
relating to an investment in securities of the Company included as Item 1A
thereof and a description of the changes made to the Debenture by the Amended
Debenture, copies of which have been provided to Holder.


(i) The Holder has had the opportunity to question and has questioned, to the
extent deemed necessary or appropriate, representatives of the Company so as to
receive answers and verify information obtained in the Holder’s examination of
the Company, including the information that the Holder has received and reviewed
as referenced in Section 2(h) hereof in relation to its investment in the
Exchange Securities and the New Class C Warrants.
 
 
 
3

--------------------------------------------------------------------------------

 

 
(j) No oral or written representations have been made to the Holder in
connection with the Holder’s acquisition of the Exchange Securities and the New
Class C Warrants that were in any way inconsistent with the information reviewed
by the Holder.  The Holder acknowledges that no representations or warranties of
any type or description have been made to it by any Person with regard to the
Company, its business, properties or prospects or the investment contemplated
herein, other than the representations and warranties set forth in Section 3
hereof and that other holders of the Company’s 8% Convertible Debentures may
receive different consideration for their securities than the securities offered
to the Holder hereunder.


(k) Holder, individually and/or together with its professional advisors, has
such knowledge and experience in financial, tax and business matters, including
substantial experience in evaluating and investing in securities of
publicly-held companies (including the securities of speculative companies), so
as to enable the Holder to use the information referred to in Section 2(h)
hereof and any other information made available by the Company to the Holder in
order to evaluate the merits and risks of an investment in the Exchange
Securities and the New Class C Warrants and to make an informed investment
decision with respect thereto.


(l) The Holder is not relying on the Company or on any legal or other opinion in
the materials reviewed by the Holder with respect to the financial or tax
considerations of the Holder relating to its investment in the Exchange
Securities or the Class C Warrants.  The Holder has relied solely on the
representations, warranties, covenants and agreements of the Company in this
Agreement (including the Exhibits and Schedules hereto) and on its examination
and independent investigation in making its decision to acquire the Exchange
Securities and Class C Warrants.


(m) The Holder recognizes that an investment in the Exchange Securities and the
Class C Warrants involves substantial risks, including loss of the entire amount
of such investment.  Further, the Holder has carefully read and considered the
matters set forth as “Risk Factors” in Item 1A of the Company’s 2008 Annual
Report on Form 10-K and has taken full cognizance of and understands all of the
risks related to the acquisition of the Exchange Securities and the Class C
Warrants.


(n) The Holder is not acquiring the Exchange Securities or the New Class C
Warrants as a result of, or pursuant to, any advertisement, article, notice or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or meeting.


(o) By virtue of its ownership of the Outstanding Securities, the Holder (i) has
a pre-existing business relationship with the Company, or one of its officers or
directors and (ii) by reason of the Holder’s business or financial experience or
the business or financial experience of the Holder’s professional advisors who
are unaffiliated with, and who are not compensated by, the Company or any
affiliate of the Company, directly or indirectly, can be reasonably assumed to
have the capacity to protect the Holder’s interests in connection with the
investment in the Exchange Securities and the New Class C Warrants.
 
 
 
4

--------------------------------------------------------------------------------

 

 
(p) If the Holder is a natural person, the Holder has reached the age of
majority in the state in which he or she resides, has adequate means of
providing for his or her current financial needs and contingencies, is able to
bear the substantial economic risks of an investment in the Exchange Securities
and the New Class C Warrants for an indefinite period of time, has no need for
liquidity in such investment, and at the present time could afford a complete
loss of such investment.


(q) The Holder has not incurred any obligation for any finder’s or broker’s or
agent’s fees or commissions in connection with the transactions contemplated
hereby.


3.           Representations and Warranties of the Company.


The Company represents and warrants to the Holder as follows:


(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York.


(b) The Company has the corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder and consummate the
transactions contemplated hereby.  The Company has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby.


(c) This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.


(d) The execution and delivery by the Company of this Agreement, the
consummation of the transactions contemplated hereby, and the compliance by the
Company with the terms and provisions hereof (including, without limitation, the
Company’s issuance to the Investor of the Exchange Securities and the New Class
C Warrants as contemplated by and in accordance with this Agreement), will not
result in a default under (or give any other party the right, with the giving of
notice or the passage of time (or both), to declare a default or accelerate any
obligation under) or violate the Certificate of Incorporation of the Company or
any material contract to which the Company is a party (except to the extent such
a default would not, in the case of a contract, have a material adverse effect
on the Company), or any requirement of any law, rule or order applicable to the
Company, or result in the creation or imposition of any material lien upon any
of the capital stock, properties or assets of the Company (except where such
lien would not have a material adverse effect on the Company).  No consents,
filings, authorizations or other actions of any governmental authority are
required for the Company’s execution, delivery and performance of this
Agreement, other than filings required under the Securities Act and the Rules
and Regulations thereunder and applicable state securities laws.  No consent,
approval, waiver or other action by any Person under any contract to which the
Company is a party or by which the Company or any of its properties or assets
are bound is required or necessary for the execution, delivery or performance by
the Company of this Agreement and the consummation of the transactions
contemplated hereby, except where the failure to obtain such consents would not
have a material adverse effect on the Company.
 
 
 
5

--------------------------------------------------------------------------------

 

 
(e) Subject to the accuracy of the Holders’ representations in Section 2, the
issuance of the Exchange Securities pursuant to this Agreement does not, and the
Company’s issuance of shares of Common Stock on the Holder’s conversion of the
Amended Debenture (the “Conversion Shares”), and upon exercise of the New Class
B Warrants and the New Class C Warrants (the “Warrant Shares”) will not, require
registration under the Securities Act and/or any applicable state securities
law.  Exchange Common Shares are duly and validly issued, fully paid and
non-assessable.  When issued and paid for upon exercise in accordance with the
New Class B Warrants and the New Class C Warrants and issued upon conversion in
accordance with the terms of the Amended Debenture, the Warrant Shares and the
Conversion Shares will be duly and validly issued, fully paid, and
non-assessable.  Neither the issuance of the Exchange Securities pursuant to,
nor the Company’s performance of its obligations under, this Agreement will (i)
result in the creation or imposition by the Company of any liens, charges,
claims or other encumbrances upon any of the Exchange Securities or any of the
assets of the Company, or (ii) entitle the holders of the outstanding shares of
Common Stock to preemptive or other rights to subscribe for or acquire the
shares of capital stock or other securities of the Company.


4.            Covenants of the Company and the Holder.


(a)           The Company hereby covenants and agrees that in connection with
the issuance of the Exchange Securities and the New Class C Warrants, the
Company shall reserve such number of shares of Common Stock as shall be
necessary for issuance in connection with (A) the conversion of the Amended
Debenture, (B) the payment of interest payable with respect to the Amended
Debenture, and (C) the exercise of the New Class B Warrants and the New Class C
Warrants.


(b)          The Holder hereby covenants and agrees that:


(i) The Holder hereby waives the right to receive payment of any accrued and
unpaid interest, penalties or Late Fees under the Debenture and shall not assert
any claims against the Company for any such interest, penalties or Late Fees.


(ii) The Holder hereby waives Section 4.15 Equal Treatment of Purchase of the
Securities Purchase Agreement, dated April 10, 2006 (the “Securities Purchase
Agreement”), and the Company shall have the right to enter into agreements with
other holders of the Debentures that are different from this Agreement and to
offer other holders of the Debentures other consideration to amend or consent to
a waiver or modification of any provision of the Transaction Documents (as
defined in the Securities Purchase Agreement).
 
 
 
6

--------------------------------------------------------------------------------

 

 
(iii) The Holder hereby waives the right to receive payment of liquidated
damages and interest thereon due under Section 2(b) of the Registration Rights
Agreement, dated as of April 10, 2006, among the Company, the Holder and other
purchasers of the Debentures (the “Registration Rights Agreement”) and shall not
assert any claims against the Company for any such liquidated damages or
interest.


(iv) The Registration Rights Agreement is hereby terminated and shall have no
further force or effect after the date hereof.


5.           Issuance of New Class C Warrants.


During the period commencing on the date hereof and ending thirty days after the
Closing Date (the “Special Exercise Period”), the Holder shall have the right to
exercise its Class A Warrants in accordance with their terms, but at an Exercise
Price of $0.60 per share rather than $0.75 per share.  Upon receipt of a Warrant
Exercise Form and payment for the shares of Common Stock purchased pursuant to
the exercise of such Class A Warrants, the Company shall issue to the Holder New
Class C Warrants to purchase the same number of shares of Common Stock at $0.75
per share as the number of shares with respect to which the Holder shall have
exercised its Class A Warrants.  Upon expiration of the Special Exercise Period,
the Holder shall have no further right to exercise its Class A Warrants at an
Exercise Price of $0.60 per share or to receive New Class C Warrants.


6.  
Restrictions on Transfer.



(a)           Each certificate representing the Exchange Common Shares,
Conversion Shares or Warrant Shares shall bear the following legend:


THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND IN
COMPLIANCE WITH APPLICABLE SECURITIES LAWS OF ANY STATE WITH RESPECT THERETO OR
IN ACCORDANCE WITH AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO
THE ISSUER THAT AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE AND ALSO MAY
NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH ANY
APPLICABLE RULES OF THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
7

--------------------------------------------------------------------------------

 

 
(b)           Each New Class B Warrant and New Class C Warrant shall bear the
following legend:


NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.


(c)           Prior to any transfer of any Exchange Securities (including
Conversion Shares and Warrant Shares), the Holder shall give five days’ prior
notice to the Company of the Holder’s intention to effect such transfer (a
“Transfer Notice”).  The Holder agrees that it will not sell, transfer or
otherwise dispose of any Exchange Securities, in whole or in part, except
pursuant to an effective registration statement under the Securities Act or an
exemption from registration thereunder.  Each certificate or other document, if
any, evidencing such Exchange Securities issued upon such transfer shall bear
the restrictive legend set forth in Section 6(a) or 6(b), as applicable, unless
the opinion of the transferee’s or the Holder’s counsel that such legend is not
required in order to ensure compliance with the Securities Act is delivered to
the Company in connection with such transfer.  Such opinion shall be delivered
with the Transfer Notice and shall be reasonably satisfactory to the Company.


(d)           The restrictions imposed by this Section 6 upon the
transferability of the Exchange Securities and the legend requirement of
Sections 6(a) and 6(b) shall terminate as to any particular Exchange Security
(i) when and so long as such security shall have been sold pursuant to an
effective registration statement under the Securities Act and disposed of
pursuant thereto, or (ii) when the Holder shall have delivered to the Company
the written opinion of counsel to the Holder, which opinion shall be reasonably
satisfactory to the Company, stating that such legend is not required in order
to ensure compliance with the Securities Act and applicable state securities
laws.  Whenever the restrictions imposed by this Section 6 shall terminate as to
any Exchange Securities, as herein provided, the Holder shall be entitled to
receive from the Company, at the expense of the Company, a new certificate or
other document representing such Exchange Securities not bearing the restrictive
legend set forth in Section 6(a) or 6(b), as applicable.
 
 
 
8

--------------------------------------------------------------------------------

 

 
7.           Miscellaneous.


(a)           Any and all notices, requests, demands, consents and other
communications required or permitted under this Agreement shall be in writing,
signed by or on behalf of the party by which given, and shall be (i) delivered
by hand, (ii) sent by telecopier (with receipt con­firmed), provided that a copy
is mailed (on the same date) by certified or registered mail, return receipt
requested, postage prepaid, (iii) sent by Express Mail, Federal Ex­press or
other reputable express delivery service (receipt request­ed), or (iv) sent by
first class certified or registered mail, return receipt requested, postage
prepaid, in each case to the party for which intended at its address set forth
below in the case of the Company and on the Signature Page in the case of the
Holder (or to such other addresses and telecopier numbers as a party may from
time to time designate as to itself by notice simi­larly given to the other
parties in accordance with this Section 7(a)).  A notice shall be deemed duly
given and received on (x) the date that it is given pursuant to clauses (i) or
(ii) above, (y) the business day after it is sent to the other party if sent by
express mail or express delivery service pursuant to clause (iii) above, and (z)
the third business day following the date it is deposited in the U.S. mail
pursuant to clause (iv) above.


If to the Company:                                               CYBRA
CORPORATION
One Executive Boulevard
Yonkers, New York 10701
Attention:  Harold Brand
Fax No.:  914-933-6699


With a copy to:                                                    Snow Becker
Krauss P.C.
605 Third Avenue
New York, NY  10158
Attention:  Eric Honick, Esq.
Fax No.:  212-949-7052


(b)           The parties hereto shall at any time make, execute and deliver any
and all such further and other agreements, documents, and instruments, as may be
reasonably required for the purposes of giving full force and effect to this
Agreement and to the provisions hereof.


(c)           This Agreement constitutes the entire agreement of the parties
hereto with respect to the matters contained herein and supersedes all prior
agreements of the parties, whether written or oral.  The provisions of this
Agreement may from time to time be amended, supplemented or otherwise modified
or waived only by a written agreement signed by all of the parties hereto.


(d)           This Agreement and the rights, and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York applicable to agreements made and to be
performed in such State without application of the principles of conflicts of
laws of such State.
 
 
 
9

--------------------------------------------------------------------------------

 

 
(e)           Words of the masculine gender used in this Agreement mean and
include correlative words of the feminine and neuter genders and words imparting
the singular number mean and include the plural number and vice versa.


(f)           Each party hereto may assign its rights or delegate its
obligations hereunder only upon the written consent of the other party, and in
the event of any such delegation of obligations, the party delegating such
obligations shall remain primarily liable for the performance thereof.  This
Agreement shall be binding upon and shall inure to the benefit of each of the
parties hereto and their respective successors and assignees.


(g)           Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provisions of this
Agreement.  The failure of a party to insist upon strict adherence to any terms
of this Agreement on one or more occasions shall not be considered a waiver of,
or deprive that party of the right thereafter to insist upon strict adherence
to, that term or any other term of this Agreement.  Any waiver must be in
writing.


(h)           If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Agreement shall remain in effect, and if any
provision is inapplicable to any person or circumstances, it shall nevertheless
remain applicable to all other persons and circumstances.


(i)           This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts, and all such counterparts taken
together shall be deemed to constitute one and the same instrument.


(j)           Any headings preceding the text of the several sections hereof
shall be solely for convenience of reference and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.




Signature Page Follows




 
10

--------------------------------------------------------------------------------

 




DEBENTURE AMENDMENT AND EXCHANGE AGREEMENT


Signature Page


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.


CYBRA CORPORATION
 
 
By                                                     
     Harold L. Brand
     President and CEO
HOLDER:
 
                                                            
Print Name
 
                                                            
Signature
 
                                                            
Title (if applicable)
 
                                                            
Street Address
 
                                                            
City, State and Zip Code
 
                                                            
Fax No.
 
                                                             
Outstanding Interest
 
                                                            
Outstanding Principal
 
                                                             
Number of Class A Warrants
 
                                                             
Number of Class B Warrants
   

 
 
 
11

--------------------------------------------------------------------------------

 
 


EXHIBIT A
 
 
AMENDED AND RESTATED 8% CONVERTIBLE DEBENTURE DUE APRIL 10, 2011
 
SEE EXHIBIT 4.1 TO THE COMPANY'S JUNE 8, 2010 CURRENT REPORT ON FORM 8-K
 
 
 
12

--------------------------------------------------------------------------------

 
 


EXHIBIT B
 
 
CLASS B COMMON STOCK PURCHASE WARRANT
 
SEE EXHIBIT 4.3 TO THE COMPANY'S JUNE 8, 2010 CURRENT REPORT ON FORM 8-K
 
 
13